 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.P. Chnapko,Inc.andAmalgamated Local Union355. Case 22-CA-4638March 7, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn April 13, 1972, Administrative Law Judge i IvarH. Peterson issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, the General Counselfiled cross-exceptions and an answering brief, andthe Respondent filed an answering letter in lieu of ananswering brief to the cross-exceptions.On June 23, 1972, the Board remanded the case totheAdministrativeLaw Judge to make furtherfindings concerning matters raised by the GeneralCounsel in his cross-exceptions, and to make certainresolutions of credibility. On November 1, 1972, theAdministrativeLaw Judge issued the attachedSupplemental Decision in this proceeding. Thereaf-ter, the Respondent filed exceptions and a supportingbrief to the Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge's Decisions in light of theexceptions and briefs and has decided to affirm therulings, findings,2 and conclusions of the Adminis-trative Law Judge,3 but not his Conclusions of Law,Remedy, recommended Order, or Notice to Employ-ees, instead of which the Board substitutes thefollowing:CONCLUSIONS OF LAW4.By coercively interrogating employees andthreatening them with closure of the plant in theevent the Union came in, the Respondent violatedSection 8(a)(1) of the Act.5.By denying overtime work to Kleinschmidtand Szabo because of their union activity, theRespondent has violated Section 8(a)(1) and (3) ofthe Act.6.By promising De Jewski benefits to discourageunion activity, the Respondent has violated Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged incertain conduct prohibited by Section 8(a)(1) and (3)of the Act, we shall order the Respondent to ceaseand desist therefrom and take specific affirmativeaction, as set forth below, designed to effectuate thepolicies of the Act.TheRespondent having discriminatorily dis-charged employees Harry Kleinschmidt, Atilo Szabo,and Elsa De Jewski, we shall order it to offer themfull reinstatement (except De Jewski), with backpaycomputed on a quarterly basis, plus interest at 6percent per annum, as prescribed inF.W.WoolworthCompany,90NLRB 289, andIsisPlumbing &Heating Co.,138 NLRB 716, from the date of thedischarge to the date reinstatement is offered. In thecase of De Jewski, backpay stops as of November 10when she was offered reinstatement and declined.Having also found that Kleinschmidt and Szabohad been denied overtime work for discriminatoryreasons, we shall order that they be made whole forany losses in pay or other benefitssustained as aresult of such denial computed as provided inIsisPlumbing&Heating Co.,138 NLRB 716.1.TheRespondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Harry Kleinschmidt and AtiloSzabo on October 20, 1971, and Elsa De Jewski onOctober 22, 1971, because of their support of theUnion, the Respondent engaged in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(3) and (1) and Section 2(6) and (7) of theAct.iThe title of "Trial Examiner"was changed to "Administrative LawJudge" effective August 19, 19722The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,J.P. Chnapko, Inc., Newark, New Jersey, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstany employee for supporting Amalgamated LocalUnion 355, or any other union.convinces us that the resolutions were incorrect.Standard DryWallProducts,Inc,91 NLRB 544, enfd 188 F.2d362 (C A 3). Wehave carefullyexaminedthe recordand find no basis for reversing his findings.3Respondent's request for oral argumentis herebydenied as, in ouropinion, the record in this case,including the exceptions and briefs,adequately presents the issues and positions of the parties202 NLRB No. 39 J.P.CHNAPKO, INC.253(b)Coercively interrogating or threatening anyemployee about union support or union activities.(c)Denying overtime work to employees becauseof their union activity.(d) Promising benefits to employees to discourageunion activity.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which wefind will effectuate the policies of the Act:(a)OfferHarry_ Kleinschmidt and Atilo Szaboreinstatement to their former jobs or, if the jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them and Elsa De Jewskiwhole in the manner set forth in the section of thisDecision entitled "The Remedy."(b)Make Kleinschmidt and Szabo whole for anylosses in pay sustained as a result of their denial towork overtime as provided in "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its premises in Fairfield, New Jersey,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 22, after being dulysignedby Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which all parties had theopportunity to present their evidence, it has beendecided that we, J. P. Chnapko, Inc., violated the lawand we have been ordered to post this notice. Weintend to carry out the Order of the Board, thejudgment of any court, and abide by the following:WE WILL offer Harry Kleinschmidt and AtilaSzabo full reinstatement, and pay them and ElsaDe Jewski for the earnings they lost as a result oftheir discharge, plus 6 percent interest.WE WILL make whole Kleinschmidt and Szabofor any losses in pay or other benefits sustained asa result of their denial to work overtime, plus 6percent interest.WE WILL NOT discharge or discriminate againstany employee for supporting Amalgamated LocalUnion 355, or any other union.WE WILL NOT coercively interrogate employeesabout their union activities.WE WILL NOT threaten to discharge employeesbecause of their union or concerted activities.WE WILL NOT deny overtime work to employeesbecause of their union activity.WE WILL NOT promise benefits to employees todiscourage union activity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their right to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, and engage in other concert-ed activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrainfrom any and all such activities, except to theextent that such right is affected by the proviso toSection 8(a)(3) of the Act.All of our employees are free to become andremain members of the above-named Union, or anyother labor organization, or to refrain from doing so.J.P.CHNAPKO, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli- 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDance with its provisions may be directed to theBoard'sOffice,FederalBuilding,16th Floor, 970Broad Street,Newark, New Jersey 07102, Telephone201-645-2100.respectively, president and general manager of the Respon-dent.II.THEALLEGED UNFAIRLABOR PRACTICESTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: This case was triedin Newark, New Jersey, on February 10, 14, 15, 16, and 17,1972. The amended complaint was issued on December 27on charges filed by Amalgamated Local Umon 355, hereincalled the Umon, on December 10, 1971 (the originalchargewas filed on October 22). Briefly stated, theamended complaint alleged that Respondent, on October20, closed its body shop and discharged two employees,because of their concerted activities on behalf of theUnion, that in consequence the employees engaged in anunfair labor practice strike beginning October 21 andending on November 23, that Elsa De Jewski wasterminated because her husband was on strike, and that inother respects the Respondent unlawfully interfered withemployee rights guaranteed in Section 7 of the Act, all inviolation of Section 8(a)(3) and (1) of the Act.In its answer, the Respondent denied the allegations inthe complaint concerning unfair labor practices regardingthe closing of the body shop, and alleged that this wasdone "for a strictly business reason unrelated to any unionactivities or any rights guaranteed to its employees underSection 7" of the Act; stated that the Respondent "waseconomically justified in closing its body shop"; that thedecision to close the shop "was made prior to any requestfor representation by its employees and/or the ChargingParty"; and that the decision "was justified for reasons ofsafety and the well being of its employees." The Respon-dent's motion to dismiss the complaint is denied.Upon the entire record in the case, including myobservationof the demeanor of the witnesses, andconsideration of the brief filed by counsel for the GeneralCounsel and the Respondent on March 27, I make thefollowing:FINDINGS OF FACTI.JURISDICTIONThe Respondent, an automobile dealer, maintains itsprincipal office and place of business in Fairfield, NewJersey, where it is engaged in the retail sale and service ofautomobiles, principallyMercedes-Benz, Admittedly, itsannual gross revenue exceeds $500,000 and during thesame period its ships and transports products valued inexcess of $50,000 from its place of business to States otherthan the State of New Jersey, and receives goods valued inexcess of $50,000 which are transported directly fromStates other than New Jersey. It is admittedly, and I find,engaged in commerce within the meaning of Section 2(6)and (7) of the Act. The Union, I find, is a labororganization within the meaning of Section 2(5) of the Act.At all times material, Joseph Chnapko and Al Scialo, were,On October 13, Frank D'Isa,a businessagent for theUnion, had a conversation by telephone with HarryKleinschmidt, one of the two employeesin the Respon-dent's body shop. Arrangementswere madefor ameetingwith the employees on October 18.At 5 p.m. on Monday, October 18, 13 employees metwithD'Isa and another organizer at a lunchroom. Oneemployee had to leave beforethe meetingclosed, but theother 12 signed union cards on that occasion. Thefollowing morning, at about 9:30, D'Isa visited the bodyshop and there obtained seven additional cards from amechanic, Robert Frusciano. About an hourlater,D'Isaspoke to two service writers, Thomas andRiedenger, in alockerroom upstairs in the service area. Later in the day,D'Isa, accompanied by anotherorganizer,Mr. Gola, wentto Scialo's office and, with the union cards in his hand, toldScialo that he represented the service department employ-ees for purposes of collectivebargaining.D'Isa informedScialo that the Union represented two other shops in theimmediate area and that they had "foundhaving a unionwasn't the end of the world, that the employer stillmaintained certain rights."During the course of theconversation, Scialo paged Service Manager Zola andwhen he arrived, Scialo, whom D'Isa said was "verychoked and very red faced," asked Zola whether he knewthathis shop had gone union. D'Isa and the otherorganizers then left and D'Isa stated that he would be backat 2 o'clock. They then proceeded into the shopand, in abrief meeting with employees, related what had happened.Scialo came over and told D'Isa to stop "wasting our men'stime."At about 2 o'clock, D'Isa returned to the showroom anda few minutes later he was told that Scialo was on thetelephone and wished to speak to him. Scialo told him thattheCompany had employed an attorney and that heshould get in touch with him. He took the attorney's nameand telephone number and called him, but the attorneysaid to call back in half an hour. D'Isa then went back intothe shop and "told the fellows what had taken place, andthat I would be back, be in touch with them." He then left.As he was in the process of leaving Scialo and anothergentleman came by and D'Isa wastold that he should not"hang around the place, to get out." About a half hourlater he called the attorney and advised him that the Unionnormally would go out on strike if they did not obtainrecognition. The attorney asked that the Union not do sountil he had a chance to speak with Mr. Chnapko. Hethought that he would not be able to do so until Friday.On Tuesday, D'Isa spoke to Kleinschmidt and informedhim of this conversation with the attorney. The followingday,Wednesday, he called the attorney at about 3 o'clock,and informed him that one of the body shop employeeshad been called into the office and "given some heat byChnapko." He told the attorney that he understood theyhad an agreement that there would be a truce until Friday.On Thursday morning, October 21, before work, D'Isa metwith about 15 employees in the parking lot. By that time, J.P.CHNAPKO, INC.theUnion had been informed of the discharge of Szaboand Kleinschmidt. The employees voted to goon strike inprotest of this action. When the strike started on October21, there were 20 or 21 of the approximately 26 totalcomplement on the picket line.Kleinschmidt testified that on October 19 he was pagedon the intercom and directed to report to Chnapko's office.Present wereChnapko, Scialo, and Zola. According toKleinschmidt,Chnapko stated that he thought Klein-schmidt was his friend and asked, "What is this with theUnion coming in here?" Kleinschmidt replied that all theemployees wanted the Union and Chnapko then inquiredif he had signed a card. He replied in the affirmative andChnapko asked him why he had done so. In response,Kleinschmidt stated that things in the shop weregettingworse instead of better. Thereupon, Kleinschmidt testified,Chnapko stated that there would be no more overtime andthe body shop would close at 4:30, whereas customarily theemployees worked until 8 p.m. The three representatives oftheRespondent denied that this incident had occurred.According to Chnapko, he was not even at the Fairfieldlocation that Tuesday or the preceding day; however, helater testified that he had not said that he was absent fromthe shop on Tuesday and then later stated that he had beenpresent on Monday as well. Scialo testified that he hadtalked to D'Isa just before he (Scialo) left for an auctionand that he did not return until 2 p.m. Scialo furtherrelated that Chnapko had telephoned him a few minutesbefore he left for the auction and informed him that D'Isahad been there. Scialo also stated that Chnapko called himback a half hour later and gave him the name of the lawyerwhom the Respondent would consult with regard toD'Isa's claim that the Union represented the service shopemployees. Szabo stated that when Scialo asked him onTuesday, October 19, if he had signed a union card, whichSzabo acknowledged having done, Scialo told him that thiswas not "too good" for Szabo. Scialo denied that thisconversation occurred.Both Kleinschmidt and Szabo testified that at about 4:25p.m. on October 19, Scialo directed them to stop work,although as noted, they usually worked until approximate-ly 8 p.m. Scialo denied so informing the employees andstated that they could work until midnight and make "thesame money." However, he later conceded that by workingmore hours the employees would make more money.'Kleinschmidt complained to D'Isa about this matter and inconsequence D'Isa telephoned the Respondent's attorneythe following afternoon and told him that one of theemployees of the body shop "was given some heat byChnapko." About an hour after D'Isa's telephone conver-sation with O'Connell, the attorney, Chnapko came intothe body shop waving his arms wildly and shouted toKleinschmidt that he could gather up his tools and "getout." Kleinschmidt inquired why and Chnapko respondedthat he did not have to tell him and told him in an obscenemanner that he did not have to tell him a thing. Moreover,Chnapko stated in a loud voice that he was closing "this1The employees in the body shop worked on piece rates with aminimum guarantee.YThe initial bid had been submitted under date of January 29 and itstated that the price for the rehabilitation would be $23,290. Under date ofJune 4, a representative of the insurance underwriter wrote to the insurance255body shop forever." As he was proceeding to leave thebody shop he told Szabo "and you too." Service ManagerZola, pursuant to Chnapko's order, stationed himself in thebody shop for some 30 or more minutes watching whileKleinschmidt packed his tools.Chnapko's account is that he told Kleinschmidt thatbecause of the faults found by the state inspector and theprice increase made by the building andgeneralcontrac-tor, it was no longer profitable to keep the body shop goingand, accordingly, it would be closed down.2 Scialo told himthat a Porsche-Audi dealer named Shulman was lookingfor a bodyman and that if Scialo found a job for him hewould call Szabo. However, he never did call. Chnapkoand Scialo both stated that Chnapko called a controller ofShulman during the course of the earlier discussion in thebody shop in order to find jobs for Kleinschmidt andSzabo.In further justification for the closedown of the bodyshop, Service Manager Zola and General Manager Scialotestified that "comeback" caused by faulty work in thebody shop averaged about 10 to 17 percent of all the workperformed in the shop. However, an analysis of thefinancial statements (Charging Party's Exh. 1 and 2)discloses that a figure of 3 percent is more accurate.Late in November, Chnapko invited Kleinschmidt andSzabo to his home and discussed with them the prospectsof their doing bodywork for the Respondent on anindividual contractual basis or as employees of anothercompany.The Termination of Elsa De JewskiWhen the service employees struck on October 21,Jurgen De Jewski, a foreman, was among those picketingthe plant.Mrs. De Jewski, who worked as a bookkeeper,testified that on that day Chnapko told her that he did notwant to lose her husband as he was a capable worker, thathe disliked seeing him on the picket line while she was inthe office, and suggested that she talk to her husband andtellhim that he should come to the office the followingday. In addition, she testified that Chnapko told her that ifher husband did not come to the office the following dayhe (Chnapko) would have to let her go. She further testifiedthat he repeated this several times to make sure that sheunderstood him and then added that if her husband didcome in the following day she would get a raise and herhusband would get a pension at age 60. At approximately 5p.m., so she testified, she asked Chnapko if he desired thatshe come to work the following day, October 22, in order"to finish the books" even if her husband did not wish tocome to the office. According to Mrs. De Jewski, Chnapkoconsulted Scialo and she was then advised that thisarrangement would be all right. Chnapko and Scialotestified thatMrs. De Jewski told them that she could notwork for the Respondent while her husband was picketing.She did, in fact, work on October 22, although the picketline was stillthere. She was offered reinstatement to her jobagency handling.Chnapko'saccount, acknowledging receipt of a proposalfor a new buildingwith approvedsprinkler baths.It should be noted thatthe state inspector was not scheduled to visit the shop until mid-1973, andhad last visited the plant inMay 1971. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDon November 10. However, she chose not to return towork.Concluding FindingsThere is no dispute that Kleinschmidt arranged for ameeting of the Respondent's service employees for Mon-day evening, October 18, at which 12 employees executedauthorization cards for the Union. The following morningan additional seven cards were handed to Union Repre-sentativeD'Isa in the body shop. Nor is there any doubtthat the Respondent was aware of this activity on themorning of October 19, when D'Isa informed GeneralManager Scialo that the Union had authorization cardsfrom a majority of the employees in the service depart-ment.On the following day, October 20, Kleinschmidt andSzabo were terminated and informed by Chnapko that thebody shop was closed "forever." I think there can be littledoubt, upon the foregoing facts, that the termination of thetwo body shop employees and the closedown of the shopwere discriminatorily motivated.On the other hand, the Respondentarguesthat Chnap-ko, during the weekend preceding October 20, had decidedthat the body shop was not making sufficient money and inconsequenceconcluded that he would close it down. Aclose examination of the testimony of Chnapko and theaccountant,Nassaur, plainly indicates that the assertedbasis for closing the body shop was an afterthought. Thus,Chnapko told Klemschmidt that the body shop was beingclosed because of a visit by a state inspector (which hadoccurred some 6 months previously), and because of aprice increase in the cost of erecting a separate body shop(ofwhich he had been notified some 5 months earlier).Richard Ilg, controller of Shulmans, testified that aboutthe middle of October he had conversations with Chnapkoin which the latter stated he was closing his body shop andwas trying to find positions for the two body shop men. Headded that Szabo applied for a jobsometimebefore thestrike began at the Respondent's plant.The Respondent'sDefenseIn substance, the Respondent contends that it haddecided to close down the body shop 1 or 2 days before theemployees signed union cards on October 18. There is nodispute that for something more than 5 years the bodyshop facility in Fairfield was unsatisfactory and that forabout a year the Respondent had considered erecting aseparate building to house the body shop. Despite theinadequacies in the body shop, Chnapko felt that it createdgood will with customers. It is undisputed that, after eachof the previous visits by the state inspector, Kleinschmidtreported the violations found to Chnapko, but the latterreplied in obscene terms that he would pay no attention tothe inspector.While Service Manager Zola testified thatthebody shop was not producing any revenue, theRespondent's accountant testified that net profit for thebody shop in 1970 was 24 percent of gross earnings and fortheyear1971 the figure was 21 percent. It will also berecalled that less than a month before the closedown theRespondent received a blueprint for a separate building tohouse the body shop.According to Chnapko, he and his accountant, JosephNassaur, on October 16 engaged in a half-hour discussionabout applications that had been filed to fill the bookkeep-er's job.He was unable to recall if they discussed theclosing down of the body shop. On the other hand,Nassaur testified that he discussed the bookkeeper applica-tionswith General Manager Scialo at the plant and latertalked with Chnapko at the latter's house about the bodyshop closedown. According to him, Chnapko had thefinancial statements for the year 1970 and September 1971with him, whereas Chnapko testified that Nassaur fur-nished the statements. Nassaur subsequently testified thatthe monthly statements are normally prepared by the endof the following month, from which it would appear that itisdoubtful whether the statement for September 1971 wasavailable to them on October 16. According to Nassaur, heand Chnapko discussed percentages of profit, whereas it isChnapko's testimony that they did not discuss percentages.At one point Nassaur testified that Chnapko was notdefinitely committed to closing the body shop. In Nas-saur's view, the net profit figures of the body shop were outof line and did not reflect certain insurance costs whichshould properly be attributed to the body shop. The basisfor this conclusion rested on discussions he had had withChnapko's brother-in-law,Mr. Beyer, some 9 monthsearlier.Under date of May 20, 1971, the W. G. BeyerInsurance Agency, which is operated by Beyer, received aletter fromLumbermen's Mutual Casualty Company, theinsurance underwriter, concerning the Chnapko property,as follows:We have found it necessary to have frequent inspec-tions on this property due to the type of operation andits location,which is in an area where the publicprotection is not adequate. For some time, it has beenindicated that a paint spray booth was in the planning,but apparently this idea has been abandoned for themoment.Because of the numerous recommendationsdeveloped on our last inspection, we feel the risk doesnot measure up to our underwriting standards for thistype of occupancy.However, with compliance of recommendations and aguaranteed assurance that an adequate spray booth willbe provided within the next 45 days, we can considerremaining on this risk. Otherwise we will find itnecessary to ask for the return of our policy forcancellation or direct notice of cancellation will bereleased onJuly 6, 1971.We hope the insured will be receptive to theseconditions.Again under date of October 14, Lumbermen's Mutualwrote as follows to the Beyer Agency:In April of this year after numerous inspections, youwere advised that consideration be given to complianceof essential recommendations that were submitted tothe insured. The body shop area which is not cut offdidnothave adequate paint spray booths andoperations should be corrected.Itdoes not appear that any corrective measures havebeen taken to date and unless you can assure us that J.P.CHNAPKO, INC.some action will be taken, we will find it necessary toask that this coverage be replaced or we will send directnoticeof cancellation.We hope this will not benecessary.We would appreciate hearing from youwithin the next 30 days.It should be noted that the Respondent did not submit anyspecific figures respecting additional insurance cost to becharged against the body shop and it is admitted that thepremiums for fire insurance coverages to be allocated tothe body shop are fixed and that it might take some 6 or 7months from the date of the hearing to have these chargesadjusted based upon the shutdown of the body shop.3CONCLUSIONS OF LAW1.By discharging Harry Kleinschmidt and Atilo Szaboon October 20, 1971, and Elsa De Jewski on October 22,1971, because of their support of the Union, the Companyengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the Act.2.By coercively interrogating employees and threaten-ing them with closure of the plant in the event the Unioncame in, the Company violated Section 8(a)(1) of the Act.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from likeor related invasions of the employees' Section 7 rights, andto take certain affirmative action.The Respondent having discriminatorily dischargedemployees Harry Kleinschmidt, Atilo Szabo, and Elsa DeJewski, I find it necessary that it be ordered to offer themfull reinstatement (except Mrs. De Jewski), with backpaycomputed on a quarterly basis,plus interestat 6 percentper annum, as prescribed in F.W. Woolworth Company,90NLRB 289 andIsis Plumbing & 'Heating Co.,138 NLRB716, from the date of the discharge to the datereinstate-ment is offered. In the case of Mrs. De Jewski, backpaystops as of November 10, when she was offeredreinstate-ment and declined.[Recommended Order omitted from publication.]3Nassaur, the accountant, produced photostatic copies of billingstatements used by his firm and stated that part of the handwriting thereonwas his and part of it was that of a bookkeeper in his office Later in thehearing,the originals were produced and then Nassaur testified that on hisown personal timesheet he inserted,sometime in October,a reference to thediscussions with Chnapko on October 16, concerning applications for thebookkeeper's position and the body shop closedown, however, he admittedthat two employees in his office in transferring those notes onto otherdocuments noted that the discussions pertained only tojob applications,and he then testified that he added the reference to the body shopoperations in mid-NovemberSUPPLEMENTAL DECISIONIVAR H.PETERSON,Administrative Law Judge:On April13,1972,Iissuedmy Decision in this proceeding.Thereafter,exceptions were filedby theRespondent aswell asby the General Counsel.Under date of June 23, theBoard remanded the matter to me to make further findingsand additional resolutionsof credibility.By reason of some257inadvertence,theBoard's order remanding was notbrought to my attention until very recently.In its Order remanding, the Board stated that "theGeneral Counsel, in his exceptions, takes issue with thefailure of the Trial Examiner to make additional findingsof fact and conclusions of law, and to recommend anappropriate remedy in regard to the allegation raised in thecomplaint that the Respondent unlawfully reduced theovertime of Harry Kleinschmidt and Atilo Szabo andmade unlawful promises of benefits to employee Elsa DeJewski." The Board went on to state that while it was of theopinion"that the TrialExaminer'sDecision has adequate-ly summarized the testimony and evidentiary conflictscontained in the record, he has not sufficiently evaluatedthe evidence and made the necessary credibility findings tosupport his conclusions of law and recommended remedy.Moreover, certain issues raised by the General Counsel'sexceptions regarding allegations in the complaint not ruledupon cannot be fully resolved without further findings andcredibility resolutions." Accordingly, the Board stated thatby reason of "these omissions in the Decision" it feltconstrained to remand the matter to me for "preparationof a Supplemental Decision containing resolutions of theabove issues."The language of the Board's Order puzzles me some-what. I have carefully reviewed my Decision in this caseand note, firstly, that in my recommended Order I statedthat the Respondent and its officials should cease anddesist from "Discharging or otherwise discriminatingagainst any employee for supporting Amalgamated LocalUnion 355, or any other union," secondly, cease and desistfrom "Coercively interrogating or threatening any employ-ee about union support or union activities" and, thirdly,"In any other manner interfering with,restraining,orcoercing employees in the exercise of their rights underSection 7 of the Act." After reviewing my Decision and thesupporting findings of fact, I am somewhat at a loss tounderstand the basis for the General Counsel's exceptions.Assuming,arguendo,that I should have made "additionalfindings of fact and conclusions of law,and to recommendan appropriate remedy in regard to the allegation raised inthe complaint that the Respondent unlawfully reduced theovertime of Harry Kleinschmidt and Atilo Szabo andmade unlawful promises of benefits to employee Elsa DeJewski," I note that in my recommended Order I providedthat the Respondent and its representatives should, amongother things, cease and desist from in "any other mannerinterfering with, restraining, or coercing employees in theexerciseof their rights under Section 7 of the Act."Affirmatively, I recommended that the Respondent makewhole the employees found to have been discriminatedagainst. In the section of my Decision entitled "TheRemedy," I provided that the Respondent offer reinstate-ment to Harry Kleinschmdt and Atilo Szabo, but that astoMrs. De Jewski there would be no backpay awarded hersubsequent to March 10 "when she was offered reinstate-ment and declined."In compliance with the remand, I have reviewed therecord again and, consistent with the conclusions previous-lymade and the remedy recommended, my evaluation ofthe testimony and my judgment of the relative credibility 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDof witnesses is that General Counsel'switnesses are to becredited and, to the extent the witnesses presented by theRespondent contradict General Counsel's witnesses, theyare not to be believed. In my view, the testimony of theGeneral Counsel'switnesses is consistent with the objectivefacts.Moreover, as I pointed out in my Decision, Chnapkoand his accountant, Nassaur, differed in their testimonyregarding the meeting of October 16, 1971, at which theclosing of the body shop was discussed.Upon the entire record, I find as a fact and conclude as amatter of law that the Respondent violated Section 8(a)(3)and (1) of theAct byreducing the overtime of Klein-schmidt and Szabo on October 19,197 1, and that it shouldmake them whole for that action.Moreover, I also find as afact and conclude as a matter of law that the Respondentunlawfully promised benefits to De Jewski if her husbandwould cease picketing and return to work.[Amendments to recommended Order omitted frompublication.]